Case: 16-10050   Date Filed: 08/04/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10050
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:09-cr-00416-WTM-GRS-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

JAMES BERNARD JONES, JR.,
a.k.a. Eric Bernard Lloyd,
                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (August 4, 2016)

Before HULL, MARCUS, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 16-10050      Date Filed: 08/04/2016    Page: 2 of 4


      James Jones, proceeding pro se, appeals the district court’s denial of his

motion to reduce his sentence, which was filed pursuant to 18 U.S.C. § 3582(c)(2),

based on Amendment 782 to the Sentencing Guidelines. After review of the record

and the parties’ briefs, we affirm.

      Mr. Jones pled guilty to the distribution of an unspecified quantity of crack

cocaine, in violation of 21 U.S.C. § 841. According to the PSI, Mr. Jones’ base

offense level was 30, pursuant to U.S.S.G. § 2D1.1, but was set at 32 because Mr.

Jones was a career offender. The career offender designation was based on (1) his

instant controlled substance offense and (2) his two prior convictions for crimes of

violence. See U.S.S.G. §§ 4B1.1 & 4B1.2. After a 3-level reduction for acceptance

of responsibility, Mr. Jones’ total offense level was 29.

      At sentencing, the district court recalculated Mr. Jones’ base offense level

for the narcotics offense to 16. In the court’s opinion, it would be unfair to

calculate Mr. Jones’ advisory guidelines range based on crack cocaine because the

initial drug he offered for sale was powder cocaine, and he only cooked the powder

cocaine into crack at the request of an informant. The substitution of the type of

drug, however, did not alter Mr. Jones’ career offender enhancement, which meant

that the base offense level remained at 32, and, with the 3-level reduction for

acceptance, the total offense level remained at 29. Mr. Jones’ advisory sentencing




                                          2
              Case: 16-10050    Date Filed: 08/04/2016   Page: 3 of 4


range with the career offender enhancement was 151–181 months’ imprisonment.

The district court imposed a sentence of 160 months’ imprisonment.

      In Amendment 782, the Sentencing Commission retroactively reduced the

offense levels in § 2D1.1 of the Sentencing Guidelines by two levels. After the

enactment of Amendment 782, the district court sua sponte examined Mr. Jones’

sentence for a possible reduction pursuant to 18 U.S.C. § 3582(c)(2). But it denied

the reduction, finding that Amendment 782 did not alter Mr. Jones’ sentencing

range, which was controlled by the career offender guideline.

      On appeal, Mr. Jones argues that the district court erred by denying him a

sentence reduction in light of Amendment 782. We review a district court’s

conclusions about the scope of its legal authority under § 3582(c)(2) de novo.

United States v. Colon, 707 F.3d 1255, 1258 (11th Cir. 2013).

      A district court may modify a defendant’s term of imprisonment if the

defendant was sentenced based on a sentencing range that has subsequently been

lowered by the Sentencing Commission. See § 3582(c)(2). A district court is not

authorized to reduce a defendant’s sentence under § 3582(c)(2) where a

retroactively applicable guideline amendment reduces his base offense level, but

does not alter the guidelines range upon which his sentence was based. See United

States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008). Specifically, when a drug

offender is sentenced under the career offender guideline in § 4B1.1, the guidelines


                                         3
              Case: 16-10050     Date Filed: 08/04/2016   Page: 4 of 4


range upon which his sentence is based is calculated from § 4B1.1, not § 2D1.1.

See United States v. Lawson, 541 F.3d 1323, 1330 (11th Cir. 2008). Because an

amendment to § 2D1.1 does not affect a career offender’s guidelines range, Mr.

Jones is ineligible for a sentence reduction under § 3582(c)(2).

      We affirm the district court’s denial of a sentence reduction to Mr. Jones

under § 3582(c)(2).

      AFFIRMED.




                                          4